Citation Nr: 0207487	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  98-19 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant had active service from July 1974 to April 1976 
and active duty for training in July 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating determination by the 
Waco, Texas, Department of Veterans' Affairs (VA) Regional 
Office (RO).  The case was subsequently moved to the Houston, 
Texas, VA RO.  

The appellant filed a Substantive Appeal, VA Form 9 in 
December 1998, in which he requested that he be provided a 
personal hearing before a Member of the Board at the RO.  In 
an August 1999 statement he clarified that he no longer 
desired a personal hearing before a Member of the Board, but 
rather a personal hearing before a Hearing Officer at the RO.  
This personal hearing was performed in October 1999 and the 
transcript is in the claims folder.  

In a May 2000 statement the appellant requested that he be 
provided a personal hearing before a Member of the Board.  
This hearing request was later canceled.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The appellant's service-connected disabilities are 
degenerative disc disease, rated 60 percent disabling; and, 
chronic urinary tract infection, rated 10 percent disabling.

3.  The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  


4.  The probative evidence shows the appellant does not have 
loss of use of both lower extremities and he is not 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance. 

5.  The appellant's service-connected disabilities do not 
render the him unable to care for most of his daily personal 
needs without regular personal assistance from others, nor do 
they result in an inability to protect himself from the 
hazards and dangers of his daily environment.

6.  The appellant is not confined to his home or immediate 
premises by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation based 
on the need for regular aid and attendance of another person 
are not met.  38 U.S.C.A. §§ 1114(l), 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.350, 3.352 (2001).  

2.  The criteria for special monthly compensation by reason 
of the veteran being housebound are not met.  38 U.S.C.A. 
§§ 1114(s), 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.350, 3.352 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant is service-connected for degenerative disc 
disease at L5-S1 and chronic urinary tract infection.  In 
August 1996 the RO increased the ratings for these 
disabilities to 60 percent and 10 percent, effective January 
19, 1995.  

The evidence includes a March 1995 Magnetic Resonance Imaging 
(MRI) report.  The L-1 to L4 disc levels were normal.  The 
L4-L5 disc level had a minimal diffuse disc bulge.  The L5-S1 
disc level had a degenerative desiccated disc with a mild 
diffuse disc bulge.  The impression was minimal degenerative 
disc disease; otherwise, an unremarkable study without 
evidence of spinal stenosis.  

The appellant underwent a VA spine examination in June 1996.  
There was no fixed deformity or postural abnormalities, but 
there was moderately severe paravertebral muscle spasm of the 
lumbar spine.  There was limitation of motion of the lumbar 
spine with definite pain on motion.  Neurological examination 
of both lower extremities showed deep tendon reflexes were 
depressed.  

The examiner reported that a March 1996 computerized 
tomography (CT) scan showed mild degenerative changes 
throughout the lumbar spine with moderate degenerative 
changes at the facet of L5-S1 and marked degenerative joint 
disease of the sacroiliac joint, bilaterally.  X-ray 
examination of the lumbar spine showed mild narrowing of the 
disc space at L5-S1.  The diagnosis was degenerative changes 
throughout the lumbar spine with marked limitation of motion 
and severe sciatic radiculopathy of both lower extremities 
associated with weakness.  The examiner noted that the 
appellant came to VA for follow-up care on a regular basis.  
The examiner also noted that the appellant had never had any 
tumor of the spine.  

The appellant filed an application for a total disability 
rating for compensation purposes on the basis of individual 
unemployability (TDIU) in March 1997.  He reported that he 
became too disabled to work in January 1997 due to his low 
back problems.  

The appellant underwent a VA general medical examination in 
April 1997.  The examiner noted review of the medical 
evidence dated since 1994.  The appellant had been provided a 
wheelchair one day earlier at the VA outpatient clinic for 
inability to walk due to low back pain.  The appellant 
wheeled himself into the examination room.  The appellant 
reported a history of bowel movement urgency with three 
episodes of incontinence over the past 2-3 months.  

The examiner performed a general physical examination.  The 
appellant reported a history of low back problems secondary 
to pain.  On examination there was decreased lordosis with 
marked limitation of motion of the lumbosacral spine.  
Straight leg raising was positive, bilaterally.  There was 
decreased sensation and decreased deep tendon reflexes in 
both lower extremities.  Neurological examination showed 
decreased sensation to touch and pain in both lower 
extremities.  The appellant reported a history of chronic 
depression for which he received treatment.  He stated that 
he had anger which affected his job and this was one of the 
reasons he could not work.  

X-ray examination of the lumbosacral spine showed minimal 
osteophyte formation throughout the lumbar spine with slight 
narrowing of the L5-S1 intervertebral disc space.  The 
examiner noted review of the March 1995 magnetic resonance 
imaging (MRI) scan, which showed a degenerative desiccated 
disc with a mild diffuse disc bulge at the L5-S1 disc level.  
MRI scan performed in May 1997 showed a central focal 
protrusion of disc material at the L5-S1 disc level, but no 
evidence of spinal stenosis.  The diagnosis included 
degenerative disc disease with posterior central herniation 
of the L5-S1 disc causing moderate pain and limitation of 
motion, and a history of recurrent urinary tract infection.  
The examiner opined that the appellant was unemployable at 
that time because of his chronic low back disorder and 
urinary incontinence.  

In August 1997 the RO granted entitlement to a TDIU due to 
the service-connected disabilities, effective February 12, 
1997.  The RO denied the claim for entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or housebound status.  

The appellant underwent a VA orthopedic examination in August 
1998 for evaluation of low back pain and the need for a 
wheelchair.  The examiner noted the appellant's work history.  
The examiner stated that the appellant appeared to be a poor 
historian with inconsistent responses to questions regarding 
his history and previous management of his injury.  The 
appellant related a history of his inservice injury and post-
service treatment.  He also reported a history of occasional 
urinary and bowel incontinence with back pain but could not 
recall the last occurrence.  

He had no prior surgery and he did not wear braces or 
external supports for his back problem.  On physical 
examination the appellant entered the clinic in a wheelchair 
without assistance.  Inspection was hindered by his 
wheelchair and his inability to cooperate on examination.  
There was a slight loss of normal lumbar lordosis and 
tenderness to palpation of the spinous processes.  He was 
able to transfer to the examining table with assistance and 
was noted to at least momentarily sustain his weight in 
standing.  Active range of motion was difficult to assess.  

Inspection failed to demonstrate any lower extremity muscle 
atrophy, in particular to the calf or quadriceps.  Passive 
range of motion was guarded and made examination difficult if 
not impossible.  The appellant complained of severe 
discomfort at extremes of range of motion.  Knee ligaments 
were stable to varus/valgus testing and to Lachman's testing, 
bilaterally.  There was no evidence of flexion contracture on 
either lower extremity.  There was a stocking distribution 
decrease in sensation on both lower extremities.  X-ray 
examination of the lumbosacral spine failed to demonstrate 
any significant abnormalities.  The diagnosis was chronic low 
back pain without apparent orthopedic etiology.  

The examiner concluded that "[i]t is clear that the veteran 
has been in a wheelchair for a long time.  Some movements 
during the examination history appeared to be practiced and 
there were numerous inconsistencies in the examination which 
suggested no nerve, muscle, or bone pathology.  There is no 
apparent orthopedic etiology or orthopedic disorder for the 
veteran to be wheelchair bound."  The examiner referred the 
appellant for neurology consultation.  

The VA neurology examination was performed later that month.  
The examiner obtained a history from the appellant who 
reported that his back pain had increased to the point that 
he required use of a wheelchair.  He stated he could not move 
his legs at that time and had some bladder incontinence.  He 
stated his legs were numb.  The appellant stated he was too 
scared to undergo surgical correction if that were necessary.  
On motor examination, arm strength was 5/5 throughout.  The 
appellant stated he could not move his legs on examination, 
but when distracted he was able to plantar flex and dorsiflex 
his ankles.  His muscle tone was unremarkable.  


There was no atrophy or fasciculations.  Reflexes were 2+ in 
the arms and knees and 1+ in the ankles.  Plantar response 
was flexor.  Sensory testing showed diminished pin and touch 
in both legs diffusely.  He stated he could not walk or get 
out of the wheelchair.  The examiner concluded that, although 
the appellant complained of bilateral leg weakness, "[h]is 
clinical history and examination is somewhat unclear and I 
cannot find any definite explanation for his bilateral leg 
paralysis without previous evaluations.  I would expect that 
he would have some atrophy or muscle tone change if he truly 
had paraplegia."  

The appellant submitted a copy of an assisted living services 
contract in December 1998.  The service agreement is not 
signed or dated.  The duty assignment portion lists a medical 
diagnosis of degenerative disc disease at L5-S1.  It 
identifies his functional limitations as weakness and 
paralysis of the lower extremities.  It lists the types of 
personal assistance with daily activities to be performed.  
This is also not signed by anyone other than the appellant.  

The appellant submitted a copy of a statement from his 
attending physician in June 1999.  It contains no history of 
illness, symptoms, complaints, or functional impairments.  It 
lists the diagnosis as degenerative joint disease, 
degenerative disc disease and paraparesis of the lower 
extremities.  It lists him as not housebound but indicates he 
is in need of the aid or attendance of someone else in 
ordinary activities of daily living.  It states that a 
wheelchair should be made available and is required for 
locomotion.  

It lists him as not being bedridden or blind, or having 
complete loss of anal and bladder control.  It lists him as 
being able to attend to the needs of nature unassisted and as 
physically and mentally able to protect himself from the 
everyday hazards of life.  It lists him as not being confined 
to a nursing home.  It lists him as being unable to undress 
and dress himself unassisted, unable to walk and get around 
unassisted, and unable to wash and keep himself ordinarily 
clean and presentable.  

At his personal hearing the appellant testified he had been 
prescribed a wheelchair due to inability to use his lower 
extremities.  Transcript, p. 2 (Oct. 1999).  He testified 
that he needs assistance standing, taking a bath and dressing 
himself.  Tr., pp. 3-5.  He testified that he has some 
sensation in his legs but he can only move them very little 
on his own.  Tr., pp. 5-6.  

The appellant underwent a VA spine examination in May 2001 
for evaluation of a disc condition with alleged lower 
extremity paraplegia.  The examiner noted review of the 
claims folder.  The examiner reported a history of the prior 
examinations and diagnostic studies.  The examiner noted that 
the August 1998 orthopedic and neurology examinations failed 
to show objective evidence of an orthopedic disorder or 
neurologic pathology to explain his alleged paraplegia.  

The examiner noted that the evaluation was performed together 
with the chief medical officer who is also the orthopedic 
surgeon for that VA clinic.  The appellant was observed to 
transfer to the examination and x-ray table with assistance.  
He sat upright without support.  Examination of the lower 
extremities failed to show any muscle atrophy of the 
quadriceps or calves.  Observation of the appellant in the x-
ray suite showed that his anatomic position was maintained in 
both positions without evidence of flaccidity of the lower 
extremities at rest.  He was also noted to have scuffwear on 
the soles of both heels of both shoes and plantar calluses at 
the balls and heels of both feet suggesting frequent weight 
bearing.  

He had no callosities to the hands or palms, bilaterally.  He 
was diffusely tender to even light palpation of the 
lumbosacral spine, but there was no paravertebral muscle 
spasm to palpation.  He was nontender to deep palpation in 
the sciatic notches, bilaterally.  Active range of motion 
evaluation was difficult due to appellant's inability to 
cooperate.  The examiner noted that straight leg raising in 
the supine position elicited severe lower back pain without 
radicular symptoms, but straight leg raising in the seated 
position elicited no pain whatsoever.  Patrick's test was 
negative and demonstrated volitionally resistive abduction 
and rotation.  Lower extremity passive range of motion was 
intact without any evidence of contracture.  

The examiner noted that an electromyography (EMG) and nerve 
conduction velocity (NCV) study performed in June 2001 showed 
increased insertional activity of the lower extremity muscles 
suggesting a cord lesion or benign findings seen in normal 
subjects without neuromuscular pathology.  However, the 
examiner stated that the prior diagnostic studies, including 
CT scan and MRI scan, showed no evidence of a cord lesion.  
The diagnosis was degenerative disc disease of the 
lumbosacral spine without objective evidence of lower 
extremity pathology and psychogenic paraplegia versus 
secondary gain.  The examiner concluded that the objective 
findings were inconsistent with a diagnosis of true 
paraplegia, which precluded an accurate assessment of his 
degenerative disc disease.  The examiner noted that the chief 
medical officer also reviewed the claims folder and concurred 
with his diagnosis.  

The appellant underwent a VA genitourinary examination in May 
2001.  The examiner noted review of the claims folder.  The 
examiner reported a history of the appellant's bladder 
problems.  Examination of the abdomen showed no masses, 
tenderness, organomegaly, or costovertebral angle tenderness.  
Rectal examination was normal.  The prostate was mildly 
enlarged but smooth without nodules.  The diagnosis was 
chronic urinary tract infections treated every six months 
with antibiotics, bladder cyst and enlarged prostate.  The 
examiner commented that the appellant did not move his lower 
extremities when he got out of the wheelchair, utilizing his 
arms to lean over the table.  He supported himself for a few 
seconds with his knees bent straight, but the examiner did 
not detect movement in the legs.  

The appellant underwent a VA aid and attendance examination 
in May 2001.  The examiner certified review of the claims 
folder and the medical evidence.  The appellant arrived in a 
wheelchair.  He was not hospitalized or bedridden but stated 
that he was unable to walk because of lower extremity 
weakness.  He had no significant visual impairment and was 
capable of managing his financial benefits without 
restriction.  The examiner stated he was at risk for 
environmental hazards because he was confined to a 
wheelchair.  The examiner noted he was not accompanied by an 
attendant at the examination.  The appellant was unable to 
ambulate and used a wheelchair.  



There were no amputations and he had had no surgery for 
chronic low back pain.  Upper extremity motor strength was 
5/5 throughout.  There was no atrophy or vesiculations of the 
lower extremities.  The appellant stated he could not move 
either leg.  The diagnosis was chronic low back pain with 
lower extremity weakness, bilaterally.  


Criteria

The law provides that a veteran who, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, one hand and one foot, or 
is blind in both eyes, with 5/200 visual acuity or less or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, shall receive the provided level 
of compensation.  38 U.S.C.A. § 1114(l) (West 1991).  

The regulations provide that the special monthly compensation 
provided by 38 U.S.C. A. § 1114(l) is payable for anatomical 
loss or loss of use of both feet, one hand and one foot, 
blindness in both eyes with visual acuity of 5/200 or less or 
being permanently bedridden or so helpless as to be in need 
of regular aid and attendance.  38 C.F.R. § 3.350(b) (2001).  

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a) (2001).  38 C.F.R. § 3.350(b)(3) (2001).  
The criteria for rating "permanently bedridden" are also 
contained in 38 C.F.R. § 3.352(a).  The regulations provide 
that, where possible, determinations should be on the basis 
of permanently bedridden rather than for need of aid and 
attendance, except where 38 U.S.C. § 1114(r) is involved, to 
avoid reduction during hospitalization where aid and 
attendance is provided in kind.  38 C.F.R. § 3.350(b)(4) 
(2001).  


The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  

"Bedridden" will be a proper basis for the determination, 
where "bedridden" is that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2001).

The law provides special monthly compensation if the veteran 
has a service-connected disability rated as total, and (1) 
has additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or, (2) by 
reason of such veteran's service-connected disability or 
disabilities, is permanently housebound.  

The requirement of "permanently housebound" will be 
considered to have been met when the veteran is substantially 
confined to such veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to service-
connected disability or disabilities which it is reasonably 
certain will remain throughout the veteran's lifetime.  38 
U.S.C.A. § 1114(s) (West 1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001)).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  In the case at hand, the Board is satisfied 
that the duty to notify and the duty assist have been met 
under the new law.  The duty to notify has been satisfied as 
the appellant has been provided with notice of what is 
required to substantiate his claim.  He has been provided 
with notice of the requirements for entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or housebound status.  He was specifically 
notified of such requirements in the August 1997 rating 
decision.  

He was also provided with notice of the types of evidence 
needed to substantiate his claim in the August 1997 rating 
decision.  

The November 1998 Statement of the Case (SOC), in addition to 
providing a rationale of the RO's decision, also provided the 
appellant with notice of the specific regulations pertaining 
to his claim.  In light of the above, the Board finds that 
the duty to notify has been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by the appellant as well as 
authorized by him to be obtained.  

In particular, the evidence includes the post-service VA 
outpatient treatment records and medical examinations since 
separation from active service.  The evidence also includes 
the appellant's private medical treatment records.  The 
evidence includes statements in support of the claim and a 
transcript of the appellant's personal hearing testimony.  He 
has not identified any other pertinent evidence which has not 
been obtained.  38 U.S.C.A. § 5103A(a), (b), (c) (West Supp. 
2001); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  



The representative contends the appellant should undergo 
another VA examination to determine whether the appellant 
warrants special monthly compensation for loss of use of the 
lower extremities due to severe, chronic low back pain.  

The appellant underwent VA orthopedic and neurological 
examinations of his low back disability in August 1998.  He 
was provided VA orthopedic and neurological examinations of 
his low back disability and a VA genitourinary examination 
for chronic urinary tract infection in May 2001.  He also 
underwent a VA aid and attendance examination in May 2001.  

The Board finds that another VA medical opinion is not 
required in this case because, as will be discussed in 
greater detail below, there were sufficient findings in these 
examinations to render a decision on the issue whether the 
veteran is in need of regular aid and attendance or is 
housebound due to his service-connected disabilities.  
Specifically, these findings support the position that he is 
not wheelchair bound due to pain and weakness of the lower 
extremities.  Rather, these findings support the view that he 
is exaggerating his symptoms in pursuit of monetary gain.  
The probative medical evidence already establishes that his 
claim cannot be substantiated.  38 U.S.C.A. § 5103A(d)(2)(B) 
(West Supp. 2001).  

Consequently, obtaining another medical opinion is not 
warranted because there is no reasonable possibility that 
obtaining an additional medical opinion would substantiate 
the claim.  See 66 Fed. Reg. 45,626, 45,631.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC held that, before the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.  Moreover, the appellant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
appellant's claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the CAVC recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).
Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  


Special Monthly Compensation

Housebound

Initially, the Board will briefly address the issue of 
entitlement to special monthly compensation based on 
housebound status.  The appellant makes no specific argument 
that he is permanently housebound as a result of his 
disabilities.  However, this issue was perfected on appeal.  

In this case, the appellant does not meet the schedular 
requirements for special monthly compensation on account of 
being permanently housebound.  He is service-connected for 
degenerative disc disease, rated 60 percent disabling; and, 
chronic urinary tract infection, rated 10 percent disabling.  
He does not have a service-connected disability rated as 
total.  38 U.S.C.A. § 1114(s).  

The evidence also does not establish that he is permanently 
housebound as a result of any service-connected disability.  
The evidence does not show he is substantially confined to 
his house and he has not been institutionalized as a result 
of his service-connected disabilities.  38 C.F.R. § 3.350(i).  

During the VA spine examination in June 1996 the examiner 
noted that the appellant came to VA for follow-up care on a 
regular basis.  The June 1999 statement from his attending 
physician lists him as not housebound.  It lists him as not 
being bedridden or blind, or having complete loss of anal and 
bladder control.  

It lists him as being able to attend to the needs of nature 
unassisted and as physically and mentally able to protect 
himself from the everyday hazards of life.  It also lists him 
as not being confined to a nursing home.  During the May 2001 
VA aid and attendance examination, the examiner concluded 
that the appellant was not hospitalized or bedridden.  

For these reasons the Board finds that the appellant is not 
is substantially confined to his home or institutionalized in 
a nursing home on account of physical or mental incapacity.  

The Board finds the appellant is not permanently bedridden or 
so helpless as to be in need of regular aid and attendance.  
The Board concludes that the criteria for special monthly 
compensation by reason of the veteran being housebound are 
not met.  38 U.S.C.A. §§ 1114(s), 5103A; 38 C.F.R. §§ 3.350, 
3.352.  


Aid and Attendance

The appellant's main contention is that he requires the 
regular aid and attendance of another person since he is 
wheelchair bound due to his service-connected low back 
disability.  At his personal hearing the appellant testified 
he had been prescribed a wheelchair due to inability to use 
his lower extremities.  Tr., p. 2.  He also testified that he 
needs assistance standing, taking a bath and dressing 
himself.  Tr., pp. 3-5.  He testified that he has some 
sensation in his legs, but he can only move them very little 
on his own.  Tr., pp. 5-6. 

The appellant's service-connected disabilities are 
degenerative disc disease, rated 60 percent disabling; and, 
chronic urinary tract infection, rated 10 percent disabling.  
He was also awarded a TDIU, effective February 12, 1997.  

The initial question for consideration is whether the 
appellant needs use of a wheelchair from a factual standpoint 
due to loss of use of his lower extremities.  

The probative evidence of record shows the appellant has been 
inconsistent and unreliable regarding his claim as to the 
severity of his lower extremity pain and weakness, i.e., his 
inability to use his lower extremities.  

During the August 1998 VA orthopedic examination for 
evaluation of low back pain and the need for a wheelchair, 
the examiner noted that the appellant appeared to be a poor 
historian with inconsistent responses to questions regarding 
his history and previous management of his injury.  This 
examiner noted that he had no prior surgery and he did not 
wear braces or external supports for his back problem.  

On physical examination the appellant entered the clinic in a 
wheelchair without assistance.  Inspection was hindered by 
his wheelchair and his inability to cooperate on examination.  
The examiner noted that the appellant was able to transfer to 
the examining table with assistance and was noted to at least 
momentarily sustain his weight in standing.  Inspection 
failed to demonstrate any lower extremity muscle atrophy, in 
particular to the calf or quadriceps.  There was no evidence 
of flexion contracture on either lower extremity.  

Based on the examination and diagnostic testing, the 
diagnosis was chronic low back pain without apparent 
orthopedic etiology.  The examiner specifically concluded 
that "[i]t is clear that the veteran has been in a 
wheelchair for a long time.  Some movements during the 
examination history appeared to be practiced and there were 
numerous inconsistencies in the examination which suggested 
no nerve, muscle, or bone pathology.  There is no apparent 
orthopedic etiology or orthopedic disorder for the veteran to 
be wheelchair bound."  

Likewise, the examiner who performed the VA neurology 
examination later that month also noted some inconsistencies 
with regard to the appellant's ability to use his lower 
extremities.  While the appellant stated he could not move 
his legs during the examination, the examiner specifically 
reported that he was able to plantar flex and dorsiflex his 
ankles when distracted.  His muscle tone was unremarkable.  
There was no atrophy or fasciculations.  Based on the 
examination and diagnostic testing, this examiner concluded 
that, although the appellant complained of bilateral leg 
weakness, "[h]is clinical history and examination is 
somewhat unclear and I cannot find any definite explanation 
for his bilateral leg paralysis without previous evaluations.  
I would expect that he would have some atrophy or muscle tone 
change if he truly had paraplegia."  

The probative evidence on this issue also includes the VA 
spine examination in May 2001 performed for evaluation of his 
alleged lower extremity paraplegia.  The examiner noted that 
the evaluation was performed together with the chief medical 
officer who is also the orthopedic surgeon for that VA 
clinic.  These findings are entitled to a high degree of 
probative value as these examiners noted review of the claims 
folder, including all the prior examinations and diagnostic 
studies.  

The examiner noted that the August 1998 orthopedic and 
neurology examinations failed to show objective evidence of 
an orthopedic disorder or neurologic pathology to explain his 
alleged paraplegia.  Examination of the lower extremities 
failed to show any muscle atrophy of the quadriceps or 
calves.  Although the examiner observed that the appellant 
needed assistance to transfer to the examination and x-ray 
table, the examiner commented that the appellant was able to 
sit upright without support.  

The examiner also commented that while observing the 
appellant in the x-ray suite, he was able to maintain his 
anatomic position without evidence of flaccidity of the lower 
extremities at rest.  Most significantly, the examiner noted 
that he had scuffwear on the soles of both heels of both 
shoes and plantar calluses at the balls and heels of both 
feet suggesting frequent weight bearing.  He had no 
callosities to the hands or palms, bilaterally.  This 
examiner concluded that the objective findings were 
inconsistent with a diagnosis of true paraplegia.  The 
diagnosis was degenerative disc disease of the lumbosacral 
spine without objective evidence of lower extremity pathology 
and this examiner indicated in the diagnosis that this could 
be explained by the appellant's secondary monetary gain.  

The above medical evidence and conclusions support a finding 
that the veteran does not have loss of use of his lower 
extremities due to his service-connected low back disability.  

The above VA medical evidence outweighs the evidence 
submitted in support of the claim.  While the copy of the 
December 1998 assisted living services contract identifies 
his functional limitations as weakness and paralysis of the 
lower extremities, this agreement is not signed by anyone 
other than the appellant.  It is not signed by a qualified 
healthcare professional and, as such, is entitled to little 
or no probative value.  

The June 1999 statement from his attending physician is not 
as probative of the issue because it is not based on a review 
of all the evidence.  It contains no history of illness, 
symptoms, complaints, or functional impairments.  

The medical findings contained in the statement regarding the 
appellant's functional abilities are also inconsistent.  The 
physician stated that he was in need of the aid or attendance 
of someone else in ordinary activities of daily living, the 
physician also stated that the appellant is able to attend to 
the needs of nature unassisted and as physically and mentally 
able to protect himself from the everyday hazards of life.  
It lists him as being unable to undress and dress himself 
unassisted, unable to walk and get around unassisted, and 
unable to wash and keep himself ordinarily clean and 
presentable.  

The Board also finds that the May 2001 VA aid and attendance 
examination is also not as probative of the issue as are the 
remaining VA medical findings.  Although the examiner 
certified review of the claims folder and the medical 
evidence, the examiner did not identify the evidence used in 
concluding that the appellant required the use of a 
wheelchair.  It is the appellant who reported to the examiner 
that he was unable to walk because of lower extremity 
weakness.  The examiner's conclusion that he was at risk for 
environmental hazards is based on the factual presumption 
that the appellant is in fact confined to a wheelchair due to 
lower extremity weakness and pain.  

This examiner did not explain why the appellant was unable to 
ambulate and required use of a wheelchair despite the fact 
that physical examination showed there was no atrophy or 
vesiculations of the lower extremities.  This is based on the 
appellant's contention that he could not move either leg.  
Since the probative evidence shows that the appellant has 
exaggerated his inability to use his lower extremities, a 
medical finding based on such a history is not entitled to 
any significant degree of probative value. 

The evidence shows that the appellant is not blind, or nearly 
blind, and is not institutionalized in a nursing home on 
account of physical or mental incapacity.  The evidence shows 
the appellant does not have loss of use of both lower 
extremities and he is not permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  

Finally, the evidence shows the appellant's service-connected 
disabilities do not render him unable to care for most of his 
daily personal needs without regular personal assistance from 
others, nor do they result in an inability to protect himself 
from the hazards and dangers of his daily environment.  

The Board finds the evidence is not evenly balanced in this 
case and the benefit of the doubt doctrine is not for 
application.  The Board concludes that the requirements for 
special monthly compensation based on the need for regular 
aid and attendance of another person are not met.  
38 U.S.C.A. §§ 1114(l), 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.350, 3.352 (2001).  


ORDER

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance is denied.

Entitlement to special monthly compensation on account of 
being housebound is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Important Notice: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims." (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

In the section entitled "Representation before VA, 
"filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



